Exhibit 10.5

 

PLACEMENT AGENCY AGREEMENT

 

October 22, 2018

 

ThinkEquity, a division of Fordham Financial Management, Inc.

17 State Street, 22nd Floor New York, NY 10004

 

Ladies and Gentlemen:

 

Introduction. Subject to the terms and conditions herein (this “Agreement”) and
the Transaction Documents (defined below), Wize Pharma, Inc., a Delaware
corporation (the “Company”), hereby agrees to sell securities consisting of
shares (each a “Share” and collectively, the “Shares”) of common stock, par
value $0.001 per share (the “Common Stock”), shares of Series A Convertible
Preferred Stock, par value $0.001 per share (each a “Preferred Share” and
collectively, the “Preferred Shares”), Series A warrant to purchase Common Stock
(the “Series A Warrant”) and (iii) and Series B warrants to Common Stock (the
“Series B Warrant” and together with the Series A Warrant, the “Warrants”),
directly to various investors (each, an “Investor” and, collectively, the
“Investors”) through ThinkEquity, a division of Fordham Financial Management,
Inc. (the “Placement Agent”), as placement agent. The Securities (as defined
herein) shall be offered and sold pursuant to Section 4(a)(2) under the
Securities Act of 1933, as amended (the “Securities Act”). The documents
executed and delivered by the Company and the Investors in connection with the
Offering (as defined below), including, without limitation, a securities
purchase agreement (the “Purchase Agreement”) and a registration rights
agreement (the “RRA”) shall be collectively referred to herein as the
“Transaction Documents.” The Purchase Price to the Investors for each Share and
related Warrants is $1.00 and the Purchase Price for each Preferred Share and
related Warrants is $1,000. The exercise price to the Investors for each share
of Common Stock issuable upon exercise of the Series A Warrants and Series B
Warrants is $1.10 and $1.00, respectively. The Placement Agent may retain other
brokers or dealers to act as sub-agents or selected-dealers on its behalf in
connection with the Offering (as defined below). The Shares, the Preferred
Shares, the Warrants, the shares of Common Stock issuable upon conversion of the
Preferred Shares (the “Conversion Shares”) and the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”) are hereafter
referred to as the “Securities”).

 

The Company hereby confirms its agreement with the Placement Agent as follows:

 

Section 1. Agreement to Act as Placement Agent.

 

(a) On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Placement Agent shall be the exclusive Placement Agent in
connection with the offering and sale by the Company of the Securities pursuant
to Section 4(a)(2) under the Securities Act, with the terms of such offering
(the “Offering”) to be subject to market conditions and negotiations between the
Company, the Placement Agent and the prospective Investors. The Placement Agent
will act on a reasonable best efforts basis and the Company agrees and
acknowledges that there is no guarantee of the successful placement of the
Securities, or any portion thereof, in the prospective Offering. Under no
circumstances will the Placement Agent or any of its “Affiliates” (as defined
below) be obligated to underwrite or purchase any of the Securities for its own
account or otherwise provide any financing. The Placement Agent shall act solely
as the Company’s agent and not as principal. The Placement Agent shall have no
authority to bind the Company with respect to any prospective offer to purchase
Securities and the Company shall have the sole right to accept offers to
purchase Securities and may reject any such offer, in whole or in part. Subject
to the terms and conditions hereof, payment of the purchase price for, and
delivery of, the Securities shall be made at one or more closings (each a
“Closing” and the date on which each Closing occurs, a “Closing Date”). As
compensation for services rendered, on each Closing Date, the Company shall pay
to the Placement Agent the fees and expenses set forth below:

  

(i) A cash fee equal to 8% of the gross proceeds received by the Company from
the sale of the Securities at the Closing of the Offering to Investors;
provided, however, the Company shall not be required to pay such fee for the
existing investors of the Company or the investors set forth on Schedule A
attached hereto.

 



 

 

 

(ii) The Company agrees to pay to the Placement Agent $30,000 for non-
accountable expenses.

 

(ii) The Company also agrees to pay to the Placement Agent $50,000 for
out-of-pocket expenses; provided, however, that in the event that the Offering
is terminated, the Company agrees to reimburse the Placement Agent pursuant to
Section 6 hereof.

 

(b) The Company hereby agrees to issue to the Placement Agent (and/or its
designees) on the Closing Date five (5) year warrants (“Placement Agent’s
Warrants”) to purchase such number of shares of Common Stock (on an-converted
basis with respect to any Preferred Shares sold) equal to 6% of the Shares sold
in the Offering at an exercise price of $1.00 per share. The Placement Agent’s
Warrant agreement, shall be exercisable, in whole or in part, commencing on the
issuance date and, except as set forth herein, will have the same terms as the
Series A Warrants issued to the Investors. The Placement Agent’s Warrant
Agreement and the shares of Common Stock issuable upon exercise thereof are
hereinafter referred to together as the “Placement Agent’s Securities.” The
Placement Agent understands and agrees that there are significant restrictions
pursuant to FINRA Rule 5110 against transferring the Placement Agent’s Warrant
Agreement and the underlying Placement Agent’s Securities during the one hundred
eighty (180) days after the Closing Date and by its acceptance thereof shall
agree that it will not sell, transfer, assign, pledge or hypothecate the
Placement Agent’s Warrant Agreement, or any portion thereof, or be the subject
of any hedging, short sale, derivative, put or call transaction that would
result in the effective economic disposition of such securities for a period of
one hundred eighty (180) days following the Closing Date to anyone other than
(i) a selected dealer in connection with the Offering, or (ii) a bona fide
officer or partner of the Placement Agent or selected dealer; and only if any
such transferee agrees to the foregoing lock-up restrictions. Delivery of the
Placement Agent’s Warrant Agreement shall be made on the Closing Date and shall
be issued in the name or names and in such authorized denominations as the
Placement Agent may request.

 

(c) The term of the Placement Agent's exclusive engagement will be until the
completion of the Offering (the “Exclusive Term”); provided, however, that a
party hereto may terminate the engagement with respect to itself at any time
upon fifteen (15) days written notice to the other parties. Notwithstanding
anything to the contrary contained herein, the provisions concerning
confidentiality, indemnification and contribution contained herein and the
Company’s obligations contained in the indemnification provisions will survive
any expiration or termination of this Agreement, and the Company’s obligation to
pay fees actually earned and payable and to reimburse expenses actually incurred
and reimbursable pursuant to Section 1 hereof and which are permitted to be
reimbursed under FINRA Rule 5110(f)(2)(D)(i), will survive any expiration or
termination of this Agreement. Nothing in this Agreement shall be construed to
limit the ability of the Placement Agent or its Affiliates to pursue,
investigate, analyze, invest in, or engage in investment banking, financial
advisory or any other business relationship with Persons (as defined herein)
other than the Company. As used herein (i) “Persons” means an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind and (ii) “Affiliate”
means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 



 2 

 

 

Section 2. Representations and Warranties.

 

(a) The Company represents and warrants to the Placement Agent, as of the date
hereof and as of the Closing Date, all of the representations, warranties and
agreements of the Company that were made by the Company to the Buyers (as
defined in the Purchase Agreement) in Section 3 of the Purchase Agreement, and
that such representations and warranties set forth in Section 3 thereof are
hereby incorporated by reference herein. The Company agrees to all of the
agreements and covenants in Section 4 of the Purchase Agreement with respect to
the Placement Agent and that such agreements and covenants set forth in Section
4 thereof are incorporated by reference herein.

 

(b) The Company represents and warrants to the Placement Agent, as of the date
hereof and as of the Closing Date, that the Company does not believe that the
 Israel Securities Authority’s (the “ISA’s”) administrative enforcement hearing
related to the inquiry of Wize Pharma Ltd.’s public reports relating to its
regulatory path required for the marketing of LO2A for the treatment of dry eye
syndrome in the United States will have a Material Adverse Effect on the Company
(as defined in the Purchase Agreement).

 

Section 3. Delivery and Payment. Each Closing shall occur at the offices of
Sheppard, Mullin, Richter & Hampton LLP, 30 Rockefeller Plaza, New York, NY
10112 (or at such other place as shall be agreed upon by the Placement Agent and
the Company) (“Placement Agent Counsel”). Subject to the terms and conditions
hereof, at each Closing payment of the purchase price for the Securities sold on
such Closing Date shall be made by Federal Funds wire transfer, against delivery
of such Securities, and such Securities shall be registered in such name or
names and shall be in such denominations, as the Placement Agent may request at
least one (1) business day before the time of purchase.

 

Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent Counsel. All actions taken
at a Closing shall be deemed to have occurred simultaneously.

 

Section 4. Covenants and Agreements of the Company. The Company further
covenants and agrees with the Placement Agent as follows:

 

(a) Intentionally Omitted.

 

(b) Blue Sky Compliance. The Company will cooperate with the Placement Agent and
the Investors in endeavoring to qualify the Securities for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agent and the Investors may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent, and provided further that the Company shall not be required to
produce any new disclosure document other than the Transaction Documents. The
Company will, from time to time, prepare and file such statements, reports and
other documents as are or may be required to continue such qualifications in
effect for so long a period as the Placement Agent may reasonably request for
distribution of the Securities. The Company will advise the Placement Agent
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.

 



 3 

 

 

(c) Amendments and Supplements to the Transaction Documents and Other Matters.
The Company will comply with the Securities Act and the Securities Exchange Act
of 1934, and the rules and regulations of the Commission thereunder, so as to
permit the completion of the distribution of the Securities as contemplated in
this Agreement and the Transaction Documents. If, prior to the termination of
the Offering, any event shall occur as a result of which, in the judgment of the
Company or in the opinion of the Placement Agent or counsel for the Placement
Agent, it becomes necessary to amend or supplement the Transaction Documents in
order to make the statements therein, in the light of the circumstances under
which they were made, as the case may be, not misleading, or if it is necessary
at any time to amend or supplement the Transaction Documents, the Company will
promptly prepare and furnish at its own expense to the Placement Agent and to
dealers, an appropriate amendment or supplement to the Transaction Documents
that is necessary in order to make the statements therein as so amended or
supplemented, in the light of the circumstances under which they were made, as
the case may be, not misleading, or so that the Transaction Documents, as so
amended or supplemented, will comply with law. Before amending or supplementing
Transaction Documents in connection with the Offering, the Company will furnish
the Placement Agent with a copy of such proposed amendment or supplement and
will disseminate any such amendment or supplement to which the Placement Agent
reasonably objects.

 

(d) Copies of any Amendments and Supplements to the Transaction Documents. The
Company will furnish the Placement Agent, without charge, during the period
beginning on the date hereof and ending on the later of the last Closing Date of
the Offering, as many copies of the Transaction Documents and any amendments and
supplements thereto as the Placement Agent may reasonably request.

 

(e) Intentionally Omitted.

 

(f) Transfer Agent. The Company will maintain, at its expense, a registrar and
transfer agent for the Common Stock and the Preferred Shares.

 

(g) Intentionally Omitted.

 

(h) Intentionally Omitted.

 

(i) Additional Documents. The Company will enter into any subscription, purchase
or other customary agreements as the Placement Agent or the Investors reasonably
deem necessary or appropriate to consummate the Offering, all of which will be
in form and substance reasonably acceptable to the Placement Agent and the
Investors. The Company agrees that the Placement Agent may rely upon, and each
is a third party beneficiary of, the representations and warranties, and
applicable covenants, set forth in any such purchase, subscription or other
agreement with Investors in the Offering.

 



 4 

 

 

(j) No Manipulation of Price.  The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.

 

(k) Acknowledgment. The Company acknowledges that any advice given by the
Placement Agent to the Company is solely for the benefit and use of the Board of
Directors of the Company and may not be used, reproduced, disseminated, quoted
or referred to, without the Placement Agent's prior written consent.

 

(l) Intentionally Omitted.

 

Section 5. Conditions of the Obligations of the Placement Agent. The obligations
of the Placement Agent hereunder shall be subject to the accuracy of the
representations and warranties on the part of the Company set forth in Section 2
hereof, in each case as of the date hereof and as of each Closing Date as though
then made, to the timely performance by each of the Company of its covenants and
other obligations hereunder on and as of such dates, and to each of the
following additional conditions:

 

(a) Intentionally Omitted.

 

(b) Compliance with Regulatory Requirements. No order having the effect of
ceasing or suspending the distribution of the Securities or any other securities
of the Company shall have been issued by any securities commission, securities
regulatory authority or stock exchange and no proceedings for that purpose shall
have been instituted or shall be pending or, to the knowledge of the Company,
contemplated by any securities commission, securities regulatory authority or
stock exchange.

 

(c) Corporate Proceedings. All corporate proceedings and other legal matters in
connection with this Agreement, the Transaction Documents, and the registration
or exemption therefrom, sale and delivery of the Securities, shall have been
completed or resolved in a manner reasonably satisfactory to the Placement Agent
Counsel, and such counsel shall have been furnished with such papers and
information as it may reasonably have requested to enable such counsel to pass
upon the matters referred to in this Section 5.

 

(d) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement and prior to each Closing Date, in the Placement Agent’s sole judgment
after consultation with the Company, there shall not have occurred any Material
Adverse Effect (as defined in the Purchase Agreement).

 

(e) Opinion of Counsel for the Company. The Placement Agent shall have received
on each Closing Date the favorable opinion of Sichenzia Ross Ference LLP, legal
counsel to the Company, dated as of such Closing Date addressed to the Placement
Agent and in form and substance satisfactory to the Placement Agent.

 

(f) Intentionally Omitted.

 

(g) Officers’ Certificate. The Placement Agent shall have received on each
Closing Date a certificate of the Company, dated as of such Closing Date, signed
by the Chief Executive Officer and Chief Financial Officer of the Company, to
the effect that, and the Placement Agent shall be satisfied that, the signers of
such certificate have reviewed this Agreement and the Transaction Documents and
to the further effect that the representations and warranties of the Company in
this Agreement are true and correct, as if made on and as of such Closing Date
(except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date), and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.

 



 5 

 

 

(h) Intentionally Omitted.

 

(i) Stock Exchange Listing. The Common Stock shall be registered under the
Exchange Act and shall be listed on the Trading Market, and the Company shall
not have taken any action designed to terminate, or likely to have the effect of
terminating, the registration of the Common Stock under the Exchange Act or
delisting or suspending from trading the Common Stock from the Trading Market,
nor shall the Company have received any information suggesting that the
Commission or the Trading Market is contemplating terminating such registration
or listing. “Trading Market” means the OTCQB.

 

(j) Placement Agent’s Warrant Agreements. On or before the Closing Date, the
Placement Agent shall have received executed copies of the Placement Agent’s
Warrant Agreements, provided the Company has received the Placement Agent’s
designees for such Warrant Agreements at least two (2) business days prior to
Closing Date.

 

(k) Lock-Up Agreements. On or before the date of this Agreement, the Company
shall have delivered to the Placement Agent executed copies of the Lock-Up
Agreements from each of the Lock-Up Parties set forth in the Purchase Agreement.

 

(l) Additional Documents. On or before each Closing Date, the Placement Agent
and counsel for the Placement Agent shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 6 (Payment of Expenses), Section 7 (Indemnification
and Contribution) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.

 

Section 6. Payment of Expenses. The Company agrees to pay all costs, fees and
expenses incurred by the Company in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation: (i) all expenses incident to the
issuance, delivery and qualification of the Securities (including all printing
and engraving costs); (ii) all fees and expenses of the registrar and transfer
agent of the Common Stock and Preferred Shares; (iii) all necessary issue,
transfer and other stamp taxes in connection with the issuance and sale of the
Securities; (iv) all fees and expenses of the Company’s counsel, independent
public or certified public accountants and other advisors; (v) all costs and
expenses incurred in connection with the preparation, printing, filing, shipping
and distribution of the Transaction Documents, and all amendments and
supplements thereto, and this Agreement; (vi) all filing fees, reasonable
attorneys’ fees and expenses incurred by the Company or the Placement Agent in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Securities for offer
and sale under the state securities or blue sky laws or the securities laws of
any other country, and, if requested by the Placement Agent, preparing and
printing a “Blue Sky Survey,” an “International Blue Sky Survey” or other
memorandum, and any supplements thereto, advising the Placement Agent of such
qualifications, registrations and exemptions; (vii) the fees and expenses
associated with including the Securities on the Trading Market; (viii) the costs
associated with post-Closing advertising the Offering in the national editions
of the Wall Street Journal and New York Times; and (ix) the fees and expenses of
the Placement Agent’s legal counsel not to exceed $50,000; provided, however, if
the Engagement Agreement (as defined herein) between the Company and the
Placement Agent is terminated without an offering then such amount shall not
exceed $25,000. For the avoidance of doubt, the total amount of the Placement
Agent’s expenses the Company will be required to reimburse (excluding
non-accountable expenses of $30,000 pursuant to Section 1(a)(ii)) will not
exceed $50,000.

 



 6 

 

 

Section 7. Indemnification and Contribution.

 

(a) The Company agrees to indemnify and hold harmless the Placement Agent, its
Affiliates and each person controlling the Placement Agent (within the meaning
of Section 15 of the Securities Act), and the directors, officers, agents and
employees of the Placement Agent, its Affiliates and each such controlling
person (the Placement Agent, and each such entity or person. an “Indemnified
Person”) from and against any losses, claims, damages, judgments, assessments,
costs and other liabilities (collectively, the “Liabilities”), and shall
reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of one counsel for all Indemnified Persons, except
as otherwise expressly provided herein) (collectively, the “Expenses”) as they
are incurred by an Indemnified Person in investigating, preparing, pursuing or
defending any Actions, whether or not any Indemnified Person is a party thereto,
(i) caused by, or arising out of or in connection with, any untrue statement or
alleged untrue statement of a material fact contained in any Transaction
Document or by any omission or alleged omission to state therein a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading (other than untrue statements or alleged
untrue statements in, or omissions or alleged omissions from, information
relating to an Indemnified Person furnished in writing by or on behalf of such
Indemnified Person expressly for use in the Transaction Documents) or (ii)
otherwise arising out of or in connection with advice or services rendered or to
be rendered by any Indemnified Person pursuant to this Agreement, the
transactions contemplated thereby or any Indemnified Person's actions or
inactions in connection with any such advice, services or transactions;
provided, however, that, the Company shall not be responsible for any
Liabilities or Expenses of any Indemnified Person that are finally judicially
determined to have resulted solely from such Indemnified Person's (x) gross
negligence or willful misconduct in connection with any of the advice, actions,
inactions or services referred to above or (y) use of any offering materials or
information concerning the Company in connection with the offer or sale of the
Securities in the Offering which were not authorized for such use by the Company
and which use constitutes gross negligence or willful misconduct. The Company
also agrees to reimburse each Indemnified Person for all Expenses as they are
incurred in connection with enforcing such Indemnified Person's rights under
this Agreement.

 

(b) Upon receipt by an Indemnified Person of actual notice of an Action against
such Indemnified Person with respect to which indemnity may be sought under this
Agreement, such Indemnified Person shall promptly notify the Company in writing;
provided that failure by any Indemnified Person so to notify the Company shall
not relieve the Company from any liability which the Company may have on account
of this indemnity or otherwise to such Indemnified Person, except to the extent
the Company shall have been prejudiced by such failure. The Company shall, if
requested by the Placement Agent, assume the defense of any such Action
including the employment of counsel reasonably satisfactory to the Placement
Agent, which counsel may also be counsel to the Company. Any Indemnified Person
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company has
failed promptly to assume the defense and employ counsel or (ii) the named
parties to any such Action (including any impeded parties) include such
Indemnified Person and the Company, and such Indemnified Person shall have been
advised in the reasonable opinion of counsel that there is an actual conflict of
interest that prevents the counsel selected by the Company from representing
both the Company (or another client of such counsel) and any Indemnified Person;
provided that the Company shall not in such event be responsible hereunder for
the fees and expenses of more than one firm of separate counsel for all
Indemnified Persons in connection with any Action or related Actions (as defined
herein), in addition to any local counsel. The Company shall not be liable for
any settlement of any Action effected without its written consent (which shall
not be unreasonably withheld). In addition, the Company shall not, without the
prior written consent of the Placement Agent (which shall not be unreasonably
withheld), settle, compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not such
Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Person from all Liabilities arising out of such Action for which indemnification
or contribution may be sought hereunder. The indemnification required hereby
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable. “Action” means any action, suit, inquiry,
notice of violation, proceeding or investigation affecting the Company, any
subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign).

 



 7 

 

 

(c) In the event that the foregoing indemnity is unavailable to an Indemnified
Person other than in accordance with this Agreement, the Company shall
contribute to the Liabilities and Expenses paid or payable by such Indemnified
Person in such proportion as is appropriate to reflect (i) the relative benefits
to the Company, on the one hand, and to the Placement Agent and any other
Indemnified Person, on the other hand, of the matters contemplated by this
Agreement or (ii) if the allocation provided by the immediately preceding clause
is not permitted by applicable law, not only such relative benefits but also the
relative fault of the Company, on the one hand, and the Placement Agent and any
other Indemnified Person, on the other hand, in connection with the matters as
to which such Liabilities or Expenses relate, as well as any other relevant
equitable considerations; provided that in no event shall the Company contribute
less than the amount necessary to ensure that all Indemnified Persons, in the
aggregate, are not liable for any Liabilities and Expenses in excess of the
amount of fees actually received by the Placement Agent pursuant to this
Agreement. For purposes of this paragraph, the relative benefits to the Company,
on the one hand, and to the Placement Agent on the other hand, of the matters
contemplated by this Agreement shall be deemed to be in the same proportion as
(a) the total value paid or contemplated to be paid to or received or
contemplated to be received by the Company in the transaction or transactions
that are within the scope of this Agreement, whether or not any such transaction
is consummated, bears to (b) the fees paid to the Placement Agent under this
Agreement. Notwithstanding the above, no person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act, as
amended, shall be entitled to contribution from a party who was not guilty of
fraudulent misrepresentation.

 

(d) The Company also agrees that no Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with advice or services rendered or to be rendered by any
Indemnified Person pursuant to this Agreement, the transactions contemplated
thereby or any Indemnified Person's actions or inactions in connection with any
such advice, services or transactions except for Liabilities (and related
Expenses) of the Company that are finally judicially determined to have resulted
solely from such Indemnified Person's gross negligence or willful misconduct in
connection with any such advice, actions, inactions or services.

 

(e) The reimbursement, indemnity and contribution obligations of the Company set
forth herein shall apply to any modification of this Agreement and shall remain
in full force and effect regardless of any termination of, or the completion of
any Indemnified Person's services under or in connection with, this Agreement.

 

Section 8. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or any person controlling the Company, of its officers, and of the
Placement Agent set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
the Placement Agent, the Company, or any of its or their partners, officers or
directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement. A successor to a Placement Agent, or to the Company, its
directors or officers or any person controlling the Company, shall be entitled
to the benefits of the indemnity, contribution and reimbursement agreements
contained in this Agreement.

 

Section 9. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

 

If to the Placement Agent to:

 

ThinkEquity

17 State Street, 22nd Fl

New York, NY 10004

Attn: Mr. Eric Lord, Head of Investment Banking

Fax: (212) 349-2550

Email: notices@think-equity.com

 

With a copy to:

 

Sheppard, Mullin, Richter & Hampton

30 Rockefeller Plaza

New York, NY 10112

Facsimile: (212) 653-8700

Attention: Jeffrey Fessler, Esq.

 



 8 

 

 

If to the Company:

 

Wize Pharma, Inc.

24 Hanagar Street

Hod Hasharon 4527708

Israel

Telephone:972 (72) 260-0536 Facsimile:972 (72) 260-0537

Attention:

Or Eisenberg

E-mail:

or@wizepharma.com

 

with a copy (for informational purposes only) to:

 

Gregory Sichenzia, Esq.

Sichenzia Ross Ference LLP
1185 Avenue of the Americas, 37th Floor

New York, NY 10036



Telephone: 212-930-9700



Facsimile:

212-930-9725 E-mail: gsichenzia@srf.law

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

Section 10. Right of First Refusal. In the event that gross proceeds from the
Offering equals or exceeds five million dollars ($5,000,000) then within the
twelve (12) month period following consummation of the Offering or in the event
the gross proceeds of the Offering is less than five million dollars
($5,000,000) million, then within the nine (9) month period following the
consummation of the Offering, the Placement Agent shall have an irrevocable
right of first refusal (the “Right of First Refusal”), to act as sole financial
advisor, sole investment banker, sole book-runner, and/or sole placement agent,
at the Placement Agent’s sole discretion, for each and every future public and
private equity and debt offering (each, a “Subject Transaction”), during such
period, of the Company, or any successor to or subsidiary of the Company, on
terms and conditions customary to the Placement Agent for such Subject
Transactions. For the avoidance of any doubt, the Company shall not retain,
engage or solicit any additional investment banker, book-runner, financial
advisor, underwriter and/or placement agent in a Subject Transaction without the
express written consent of the Placement Agent.

 

Section 11. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 7 hereof, and to
their respective successors, and personal representative, and no other person
will have any right or obligation hereunder.

 

Section 12. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

Section 13. Governing Law Provisions. This Agreement shall be deemed to have
been made and delivered in New York City and both this Agreement and the
transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof. Each of the Placement Agent and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this Agreement and/or
the transactions contemplated hereby shall be instituted exclusively in New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (ii) waives any objection which it may have
or hereafter to the venue of any such suit, action or proceeding, and (iii)
irrevocably consents to the jurisdiction of the New York Supreme Court, County
of New York, and the United States District Court for the Southern District of
New York in any such suit, action or proceeding. Each of the Placement Agent and
the Company further agrees to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in the New
York Supreme Court, County of New York, or in the United States District Court
for the Southern District of New York and agrees that service of process upon
the Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon the Placement Agent mailed by
certified mail to the Placement Agent’s address shall be deemed in every respect
effective service process upon the Placement Agent, in any such suit, action or
proceeding. Notwithstanding any provision of this Agreement to the contrary, the
Company agrees that neither the Placement Agent nor its Affiliates, and the
respective officers, directors, employees, agents and representatives of the
Placement Agent, its Affiliates and each other person, if any, controlling the
Placement Agent or any of its Affiliates, shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company for or in
connection with the engagement and transaction described herein except for any
such liability for losses, claims, damages or liabilities incurred by us that
are finally judicially determined to have resulted from the bad faith or gross
negligence of such individuals or entities. If either party shall commence an
action or proceeding to enforce any provision of this Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 



 9 

 

 

Section 14. General Provisions.

 

(a) This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. Notwithstanding anything herein to the contrary, the Engagement
Agreement, dated May 25, 2018 (the “Engagement Agreement”), between the Company
and the Placement Agent shall continue to be effective and the terms therein
shall continue to survive and be enforceable by the in accordance with its
terms, provided that, in the event of a conflict between the terms of the
Engagement Agreement and this Agreement, the terms of this Agreement shall
prevail shall continue to be effective and the terms therein shall continue to
survive and be enforceable by the Placement Agent in accordance with its terms.
This Agreement may be executed in two or more counterparts, each one of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

 

(b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Placement Agent has acted at arms length, are not agents of,
and owe no fiduciary duties to the Company or any other person, (ii) the
Placement Agent owes the Company only those duties and obligations set forth in
this Agreement and (iii) the Placement Agent may have interests that differ from
those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the offering of the
Securities

 

[The remainder of this page has been intentionally left blank.]



 



 10 

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.

 

  Very truly yours,       WIZE pharma, INC.   a Delaware corporation         By:
/s/ Or Eisenberg     Name: Or Eisenberg     Title: CFO & Acting CEO

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.

 

THINKEQUITY, A DIVISION OF FORDHAM FINANCIAL MANAGEMENT, INC.

 

By: /s/ Eric Lord     Name: Eric Lord     Title: Head of Investment Banking  

 



 11 

 

 

Schedule A

Excluded Investors

 

Ridge Valley Corporation

Rimon Gold Assets Ltd.

Yaakov Zarachia

Simcha Sadan

Shimshon Fisher

Jonathan Rubini

Noam Danenberg

Roberto Hagag

Haim Tayeb

Philippe Halfon

Yair Goldfinger

Meir Boukris

Daniel Ishay

Hana Harpaz

Mobigo Inc

David Ichai

 

 

C-1



 

 